DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of Application No. 15/942,877, filed 04/02/2018, now U.S. Patent No. US 11,203,295, which claims benefit of 62/485,640 04/14/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholasa (Pub. No.: 2009/0225434 A1) in view of Schofield (Pub. No.: 2002/0167589 A1).
1) In regard to claim 1, Nicholasa discloses the claimed head up display apparatus for a motor vehicle having a windshield (fig. 1: 10), comprising: 
a rearview camera (fig. 1: 30) configured to capture images of a scene behind the motor vehicle (¶0018); 
an electronic processor configured to receive the images captured by the camera (¶0020-¶0021); and 
a virtual image projection arrangement (fig. 1: 12) communicatively coupled to the electronic processor (¶0020) and configured to present a virtual image of at least one of the images captured by the rearview camera (¶0021), the virtual image being visible by a driver of the vehicle (¶0022).
Nicholasa does not explicitly disclose the virtual image is based on a mirror image of the image captured by the rearview camera, and is visible after being reflected by the windshield. 
However, Schofield discloses it has been known to display a virtual image (fig. 3) based on a mirror image of an image captured by a rearview camera (figs. 19 and 20: 162), and is visible after being reflected by a windshield (fig. 15 and ¶0055). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the display of Nicholasa to be reflected off a windshield and display a mirror image of a rearview camera, as taught by Schofield.
One skilled in the art would be motivated to modify Nicholasa as described above in order to use a known alternative technique for displaying an image to a driver of a vehicle.
 
2) In regard to claim 2 (dependent on claim 1), Nicholasa and Schofield further disclose the apparatus of claim 1 wherein the virtual image projection arrangement includes a head up display (Nicholasa fig. 1: 12).

3) In regard to claim 3 (dependent on claim 1), Nicholasa and Schofield further disclose the apparatus of claim 1.
 Nicholasa and Schofield do not explicitly disclose the virtual image appears to the driver to be disposed at a distance of at least one foot beyond the windshield.
However, the examiner takes official notice is taken that both the concept and advantage is known for a display system to allow an image to be disposed at a distance from the driver. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the display device of Nicholasa image to appear to be visible through the windshield.
One skilled in the art would be motivated to modify Nicholasa as described above in order to allow the image not to interfere with the driver field of view as he/she is driving.
 

4) In regard to claim 4 (dependent on claim 1), Nicholasa and Schofield further disclose the apparatus of claim 1. 
Nicholasa and Schofield do not explicitly disclose the virtual image appears to the driver to be visible through the windshield.
However, the examiner takes official notice is taken that both the concept and advantage is known for a display device to display an image that appears to be visible through the windshield of the vehicle. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the display device of Nicholasa image to appear to be visible through the windshield.
One skilled in the art would be motivated to modify Nicholasa as described above in order to allow the image not to interfere with the driver field of view as he/she is driving.

5) In regard to claim 5 (dependent on claim 1), Nicholasa and Schofield further disclose the apparatus of claim 1 wherein the virtual image appears to be disposed in a same direction relative to the driver's eyes as a conventional rearview mirror would be (Nicholas ¶0022).

6) In regard to claim 6 (dependent on claim 1), Nicholasa and Schofield further disclose the apparatus of claim 1 wherein the virtual image includes alphanumeric text information and/or an icon (Nicholas ¶0018 and ¶0023).

7) In regard to claim 7, claim 7 is rejected and analyzed with respect to claim 1 and the refences applied. 

8) In regard to claim 8 (dependent on claim 7), claim 8 is rejected and analyzed with respect to claim 2 and the refences applied.

9) In regard to claim 9 (dependent on claim 7), Nicholasa and Schofield further disclose the method of claim 7 wherein the images are captured by a camera mounted on a rear bumper of the motor vehicle (Nicholasa fig. 1: 30).

10) In regard to claim 10 (dependent on claim 7), claim 10 is rejected and analyzed with respect to claim 3 and the refences applied.

11) In regard to claim 11 (dependent on claim 7), Nicholasa and Schofield further disclose the method of claim 7 wherein the virtual image is visible below and adjacent to a top edge of the windshield and at a midpoint of the top edge of the windshield (Nicholasa ¶0022).

12) In regard to claim 12 (dependent on claim 7), Nicholasa and Schofield further disclose the method of claim 7 wherein the virtual image includes alphanumeric text information and/or an icon (Schofield fig. 3: 54 and 56).

13) In regard to claim 13 (dependent on claim 7), claim 13 is rejected and analyzed with respect to claim 3 and the refences applied.

14) In regard to claim 14, Nicholas discloses the claimed head up display apparatus for a motor vehicle (fig. 1: 10), comprising: 
a rearview camera (fig. 1: 30) configured to capture images of a scene behind the motor vehicle (fig. 1: 10); 
an electronic processor configured to receive the images captured by the camera and produce a video signal based upon the captured images (¶0020-¶0021); 
a flat panel display communicatively coupled to the electronic processor and configured to receive the video signal and produce a light field dependent upon the video signal (¶0021); 
Nicholas does not explicitly disclose a nonplanar reflective surface positioned to reflect the light field toward eyes of a driver of the motor vehicle, and a partially reflective surface positioned to pass a portion of the reflected light field to the driver.
However, Schofield discloses it has been known for a motor vehicle heads-up display ton include a nonplanar reflective surface positioned to reflect the light field toward eyes of a driver of the motor vehicle, and a partially reflective surface positioned to pass a portion of the reflected light field to the driver (fig. 15 and ¶0053-¶0055).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Nicholasa to reflect the image off the windshield to be viewed by a driver, as taught by Schofield. 
One skilled in the art would be motivated to modify Nicholasa as described above in order to use a known alternative technique for displaying an image to a driver of a vehicle.
 
15) In regard to claim 15 (dependent on claim 14), Nicholasa and Schofield further disclose the apparatus of claim 14.
 Nicholasa and Schofield do not explicitly disclose the reflected light field appears to the driver to be a virtual image disposed at a distance of at least two meters from the driver.
However, the examiner takes official notice is taken that both the concept and advantage is known for a display system to allow an image to be disposed at a distance from the driver. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the display device of Nicholasa image to appear to be visible through the windshield.
One skilled in the art would be motivated to modify Nicholasa as described above in order to allow the image not to interfere with the driver field of view as he/she is driving.

16) In regard to claim 16 (dependent on claim 14), Nicholasa and Schofield further disclose the apparatus of claim 15 wherein the virtual image appears to the driver to be visible through the windshield (Schofield ¶0045).

17) In regard to claim 17 (dependent on claim 15), Nicholasa and Schofield further disclose the apparatus of claim 15 wherein the virtual image appears to be disposed in a same direction relative to the driver's eyes as a conventional rearview mirror would be (Nicholasa ¶0022).

18) In regard to claim 18 (dependent on claim 15), Nicholasa and Schofield further disclose the apparatus of claim 15 wherein the virtual image includes alphanumeric text information and/or an icon (Schofield fig. 3: 54 and 56).

19) In regard to claim 19 (dependent on claim 14), Nicholasa and Schofield further disclose the apparatus of claim 14 wherein the partially reflective surface is planar (Schofield fig. 15: 76).

20) In regard to claim 20 (dependent on claim 14), Nicholasa and Schofield further disclose the apparatus of claim 14 wherein the nonplanar reflective surface is concavely curved (Schofield fig. 15: 72).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,203,295. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent claims together met all of the claim subject matter of current claims.  Furthermore, the patent  is a sub-genus of the examined application and, therefore, a patent of the genus would, necessarily, extend the rights of the sub-genus should the genus be issued as a patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684